Title: General Orders, 14 May 1781
From: Washington, George
To: 


                        
                             Monday May 14th 1781
                            Parole.
                            Countersigns.
                        
                        All the Non commissioned officers and privates of Colonel Baldwin’s regiment of Artificers except the sadlers
                            and shoemakers, are to be sent to the Park of Artillery and put under the command of Captain Patten—The Sadlers and
                            Shoemakers are to remain at Fishkill ’till further orders under the direction of the deputy Quarter Master General at that
                            Post.
                    